Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 4th, 2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the Specification and Claims overcome each and every objection, 102, and 103 rejection previously set forth in the Non-Final Office Action mailed October 6th, 2020.
Examiner’s Note
Claims 1-19 were presented on 01/04/2021. Claim 7 was presented as “7. The pneumatic tire according to claim 8 wherein, when the first side land portion is divided in the tire width direction into three equal regions including a first side central region; and the first side peak is arranged in the first side central region”. Since it appears there was a typographical error with the claim being incorrectly dependent on claim 8, which is not a preceding claim, and the further dependent claims introduce multiple other dependency issues, the Examiner phoned the applicant’s representative Yoshiya Nakamura on 01/22/2021 for clarification. It was determined that claim 7 should recite “7. The pneumatic tire according to claim 1 wherein, when the first side land portion is divided in the tire width direction into three equal regions including a first side central region; and the first side peak is arranged in the first side central region”. Furthermore, it was discussed that claim 7 should in fact be dependent on claim 1, not claim 8 as presented. To promote compact prosecution, it will be interpreted that claim 7 is dependent on claim 1 for the purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 9,604,504).
Regarding claim 1, Tanaka discloses [Figures 1-2] a pneumatic tire comprising: a plurality of main grooves 3A, 3B extending in a tire circumferential direction; and a plurality of land portions 4, 5, 6 that are partitioned by at least one contact patch end and the plurality of main grooves 3A, 3B; wherein the plurality of land portions 4, 5, 6 comprise a center land portion 4 that contains a center C in a tire width direction, and a first 5A and a second 5B side land portions, each adjacent in the tire width direction to the center land portion 4; a dimension in the tire width direction of the center land portion 4 is less than a dimension in the tire width direction of the first side land portion 5A; and a maximum value of an amount by which the center land portion 4 protrudes from a tread profile is greater than a maximum amount by which the first side land portion 5A protrudes from the tread profile [Col 2, lines 28-33].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heyden (EP 2 067 636) in view of Yoshimura (US 2017/0210175).
Regarding claim 1, Heyden discloses [Figure 1] a pneumatic tire comprising: a plurality of circumferential grooves 1 (main grooves) extending in a circumferential direction; and a plurality of tread ribs 2 (land portions) that are partitioned by at least one contact patch end and the plurality of main grooves; wherein the plurality of tread ribs 2 (land portions) comprise a center land portion that contains a center in a tire width direction, and a first and second side land portions each adjacent in the tire width direction to the center land portion, wherein all the profile ribs are provided with spherical elevations 3, protruding past the tread profile in a radial direction, and the heights of the convex elevations 3 from the center land portion to the shoulder land portion decrease, thereby having a lesser protrusion amount supplied on the first side land portion than on the center land portion [Paragraph 0011] (the translation recites “lose weight”, the actual German word used is “abnehmen” which translates to lessen, decrease, or reduce).
Heyden does not specifically recite anything in regards to the preferred widths of the center and side land portions.
Yoshimura teaches [Figure 1] a pneumatic tire comprising: a plurality of land portions, including a center land portion 4A, with a width Wa, a first middle land region 4B, with a width Wb, and a second middle land region 4C, with a width Wc; wherein the land portions are formed to satisfy the following relationship Wa < Wb < Wc [Yoshimura, Paragraph 0069], having a center land portion 4A width Wa set to be smaller than a first middle land portion 4B width Wb.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heyden with the teachings of Yoshimura to have a center land portion with a width smaller than a width of a first side land portion. Doing so would allow for the substantial equalization of the ground contacting areas of the respective land regions, and thus can improve the ground contact with the road surface, improving the dry running performance of the tire [Yoshimura, Paragraph 0070].

Regarding claim 2, Heyden and Yoshimura teach the invention of claim 1 above. Heyden further teaches a center land portion with a maximum protruding amount being greater than the maximum protruding amount of the first side land portion [Paragraph 0011]. Heyden as well teaches spherical elevations 3 (protruding regions) that cover the profile ribs 2 in such a way that the maximum height (peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016]. The protrusion has a convex appearance indicating an arc shaped structure with the maximum protruding amount constituting a peak arranged centrally in the tire width direction. It is known to a person having ordinary skill in the art for the land portions to have symmetrical arc shaped protrusions configured so that land portions with a greater maximum protrusion (peak) also have a greater average protrusion amount. It is also known to a person having ordinary skill in the art that varying dimensional elements of land portions including protrusion, width, void fraction, and total volume can have large effects on the rigidity of individual land portions, and therefore the pressure distribution. Therefore, it would be obvious to a person having ordinary skill in the art to optimize the size of the land portions having symmetrical arc shaped protrusions configured so that land portions with a greater maximum protrusion have a greater average protrusion as well.

Regarding claim 4, Heyden and Yoshimura teach the invention of claim 1 above. Heyden further discloses the profile ribs 2 (land portions), including the center land portion, comprising spherical elevations 3 (center protruding region) that cover the profile ribs 2 in such a way that the maximum height (center peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged at a location intermediate in the tire width direction of the land portion.

Regarding claim 5, Heyden and Yoshimura teach the invention of claim 4 above. Heyden further discloses the profile ribs 2 (land portions), including the center land portion, comprising spherical elevations 3 (center protruding region) that cover the profile ribs 2 in such a way that the maximum height (center peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.

Regarding claim 6, Heyden and Yoshimura teach the invention of claim 4 above. Heyden further discloses the profile ribs 2 (land portions), including the first side land portion, comprising spherical elevations 3 (first side protruding region) that cover the profile ribs 2 in such a way that the maximum height (first side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], therefore being arranged at a location intermediate in the tire width direction of the land portion.

Regarding claim 7, Heyden and Yoshimura teach the invention of claim 1 above. Heyden further discloses the profile ribs 2 (land portions), including the first side land portion, comprising spherical elevations 3 (first side protruding region) that cover the profile ribs 2 in such a way that the maximum height (first side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.

Regarding claim 14, Heyden and Yoshimura teach the invention of claim 1 above. Heyden further discloses [Figure 1], as explained above, a maximum value of an amount by which the center land portion protrudes from a tread profile is greater than a maximum value of an amount by which the second side land portion protrudes from the tread profile [Heyden, Paragraph 0011]; however, Heyden does not specifically recite anything in regards to the preferred widths of the center and side land portions.
Yoshimura teaches [Figure 1] a pneumatic tire comprising: a plurality of land portions, including a center land portion 4A, with a width Wa, a first middle land region 4B, with a width Wb, and a second middle land region 4C, with a width Wc; wherein the land portions are formed to satisfy the following relationship Wa < Wb < Wc [Yoshimura, Paragraph 0069], having a center land portion 4A width Wa set to be smaller than a second middle land portion 4C width Wc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heyden with the teachings of Yoshimura to have a center land portion with a width smaller than a width of a second side land portion. Doing so would allow for the substantial equalization of the ground contacting areas of the respective land regions, and thus can improve the ground contact with the road surface, improving the dry running performance of the tire [Yoshimura, Paragraph 0070].

Regarding claim 15, Heyden and Yoshimura teach the invention of claim 14 above. Heyden further discloses [Figure 1] the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], therefore being arranged at a location intermediate in the tire width direction of the land portion.

Regarding claim 16, Heyden and Yoshimura teach the invention of claim 15 above. Heyden further discloses the profile ribs 2 (land portions), including the second side land portion, comprising 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.

Regarding claim 17, Heyden and Yoshimura teach the invention of claim 7 above. Heyden further discloses [Figure 1], as explained above, a maximum value of an amount by which the center land portion protrudes from a tread profile is greater than a maximum value of an amount by which the second side land portion protrudes from the tread profile [Heyden, Paragraph 0011]; however, Heyden does not specifically recite anything in regards to the preferred widths of the center and side land portions.
Yoshimura teaches [Figure 1] a pneumatic tire comprising: a plurality of land portions, including a center land portion 4A, with a width Wa, a first middle land region 4B, with a width Wb, and a second middle land region 4C, with a width Wc; wherein the land portions are formed to satisfy the following relationship Wa < Wb < Wc [Yoshimura, Paragraph 0069], having a center land portion 4A width Wa set to be smaller than a second middle land portion 4C width Wc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heyden with the teachings of Yoshimura to have a center land portion with a width smaller than a width of a second side land portion. Doing so would allow for the substantial equalization of the ground contacting areas of the respective land regions, and thus can improve the ground contact with the road surface, improving the dry running performance of the tire [Yoshimura, Paragraph 0070].

2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], therefore being arranged at a location intermediate in the tire width direction of the land portion.

Regarding claim 19, Heyden and Yoshimura teach the invention of claim 18 above. Heyden further discloses the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 9,604,504) in view of Takahashi (US 2016/0039249).
Regarding claim 3, Tanaka discloses the invention of claim 1 above; however, Tanaka does not disclose anything in regards to the void ratios of the land portions. 
Takahashi teaches [Figure 1] a pneumatic tire wherein the center and side land portions have differing protrusion amounts with respect to the tread profile line. Takahashi teaches [Figure 3] an embodiment wherein the sipe density (and so the void ratio) on the IN side middle land portion 23a (first side land portion) is greater than sipe density (and so the void ratio) on the center land portion 21 and the OUT side middle land portion 23b (second side land portion) [Takahashi, Paragraph 0022, Figure 3].
allow for good steering stability on snow and good steering stability at the time of cornering under a high-load condition [Takahashi, Paragraph 0029].

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poling (US 2007/0125469) in view of Uchida (US 2016/0280011).
Regarding claim 1, Poling discloses [Figures 1 and 4] a pneumatic tire comprising: a plurality of main grooves 56, 58, 60, 62 extending in a tire circumferential direction; and a plurality of tread rows 64, 72, 74, 80, 86 (land portions) that are partitioned by at least one contact patch end and the plurality of main grooves 56, 58, 60, 62; wherein the plurality of tread rows 64, 72, 74, 80, 86 (land portions) comprise a central tread row 74 (center land portion) that contains a center in the tire width direction EP, and a first 82 and a second 72 side land portions adjacent in the tire width direction to the central tread row 74 (center land portion); a dimension in the tire width direction of the central tread row 74 (center land portion) is less than a dimension in the tire width direction of the first side land portion 82 [Figure 1 and Figure 4].
Poling does not specifically recite a maximum value of an amount by which the center land portion protruding from a tread profile being greater than a maximum amount by which the first side land portion protrudes from the tread profile.
Uchida teaches [Figure 1] a pneumatic tire 1 comprising: a plurality of main grooves 22 extending in a tire circumferential direction; and a plurality of ribs 23 (land portions) that are partitioned by at least one contact patch end and the plurality of main grooves 22 wherein the plurality of ribs 23 (land portions) comprise a center land portion that contains a center CL in a tire width direction, and a G from one side to the other side is such that Ga > Gb > Gc [Uchida, Paragraph 0028], where Gc is the protruding amount of the first land portion, Gb is the protruding amount of the center land portion, and Ga is the protruding amount of the second land portion. Since the ribs 23 (land portions) are configured such that Gb is greater than Gc, the protruding amount of the center land portion is greater than the protruding amount of the first land portion.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling with Uchida to have the center land portion have a protrusion amount greater than the protrusion amount of the first land portion. Doing so would allow for the length of the footprint to become uniform between the ribs, increasing steering stability and durability at high speeds [Uchida, Paragraph 0035].

Regarding claim 8, Poling and Uchida teach the invention of claim 1 above. Poling further discloses [Figures 1 and 4] a dimension in the tire width direction of the central tread row 74 (center land portion) being greater than a dimension in the tire width direction of the second side land portion 72 [Figure 1 and Figure 4].
Poling does not specifically recite a maximum value of an amount by which the center land portion protruding from a tread profile being less than a maximum amount by which the second side land portion protrudes from the tread profile.
Uchida teaches [US 2016/0280011] land portions configured so that a protruding amount G from one side to the other side is such that Ga > Gb > Gc [Uchida, Paragraph 0028], where Gc is the protruding amount of the first land portion, Gb is the protruding amount of the center land portion, and Ga is the protruding amount of the second land portion. Since the ribs 23 (land portions) are configured Gb is smaller than Ga, the protruding amount of the center land portion is lesser than the protruding amount of the second side land portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling with Uchida to have the protruding amount of the center land portion be less than the protruding amount of the second side land portion. Doing so would allow for the length of the footprint to become uniform between the ribs, increasing steering stability and durability at high speeds [Uchida, Paragraph 0035].

Claims 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Poling (US 2007/0125469) in view of Uchida (US 2016/0280011), further in view of Heyden (EP 2 067 636).

Regarding claim 7, Poling and Uchida teach the invention of claim 1 above; however, they do not specifically recite having the first side peak arranged in the first side central region when the first side land portion is divided into three equal regions.
Heyden teaches [Figure 1] the profile ribs 2 (land portions), including the first side land portion, comprising spherical elevations 3 (first side protruding region) that cover the profile ribs 2 in such a way that the maximum height (first side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling and Uchida with the teachings of Heyden to have the first side peak of the first side land portion arranged in the middle third of the land portion. Doing so would allow for the occurrence of local pressure peaks at the rib edges to be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

Regarding claim 9, Poling and Uchida teach the invention of claim 1 above; however, they do not specifically recite having the second side protruding region having a peak that lies intermediate in the width direction of the second side land portion.
Heyden teaches [Figure 1] the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], therefore being arranged at a location intermediate in the tire width direction of the land portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling and Uchida with the teachings of Heyden to have the second side peak of the second side land portion arranged in the middle third of the land portion. Doing so would allow for the occurrence of local pressure peaks at the rib edges to be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

Regarding claim 10, Poling and Uchida teach the invention of claim 1 above; however, they do not specifically recite having the second side protruding region having a peak that lies in the middle third of the land portion. 
Heyden teaches [Figure 1] the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.
allow for the occurrence of local pressure peaks at the rib edges to be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

Regarding claim 11, Poling, Uchida, and Heyden teach the invention of claim 7 above. Poling further discloses [Figures 1 and 4] a dimension in the tire width direction of the central tread row 74 (center land portion) being greater than a dimension in the tire width direction of the second side land portion 72 [Figure 1 and Figure 4].
Poling does not specifically recite a maximum value of an amount by which the center land portion protruding from a tread profile being less than a maximum amount by which the second side land portion protrudes from the tread profile.
Uchida teaches [US 2016/0280011] land portions configured so that a protruding amount G from one side to the other side is such that Ga > Gb > Gc [Uchida, Paragraph 0028], where Gc is the protruding amount of the first land portion, Gb is the protruding amount of the center land portion, and Ga is the protruding amount of the second land portion. Since the ribs 23 (land portions) are configured such that Gb is smaller than Ga, the protruding amount of the center land portion is lesser than the protruding amount of the second side land portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling with Uchida to have the protruding amount of the center land portion be less than the protruding amount of the second side land portion. Doing so would allow for the length of the footprint to become uniform between the ribs, increasing steering stability and durability at high speeds [Uchida, Paragraph 0035].

Regarding claim 12, Poling, Uchida, and Heyden teach the invention of claim 11 above. Heyden further teaches [Figure 1] the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], therefore being arranged at a location intermediate in the tire width direction of the land portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling and Uchida with the teachings of Heyden to have the second side peak of the second side land portion arranged in the middle third of the land portion. Doing so would allow for the occurrence of local pressure peaks at the rib edges to be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].

Regarding claim 13, Poling, Uchida, and Heyden teach the invention of claim 12 above. Heyden further teaches [Figure 1] the profile ribs 2 (land portions), including the second side land portion, comprising spherical elevations 3 (second side protruding region) that cover the profile ribs 2 in such a way that the maximum height (second side peak) occurs in the middle third of the rib cross section [Heyden, Paragraph 0016], arranged in a central region if the land portion were to be divided into three equal regions, including a central region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poling and Uchida with the teachings of Heyden to have the second side peak of the second side land portion arranged in the middle third of the land portion. Doing so would allow for the occurrence of local pressure peaks at the rib edges to be avoided, whereby a uniform abrasion of the tread is ensured [Heyden, Paragraph 0023].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749